Name: Commission Regulation (EC) No 680/2002 of 19 April 2002 amending Annex V to Council Regulation (EC) No 1260/2001 on the common organisation of the markets in the sugar sector
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  agricultural policy
 Date Published: nan

 Avis juridique important|32002R0680Commission Regulation (EC) No 680/2002 of 19 April 2002 amending Annex V to Council Regulation (EC) No 1260/2001 on the common organisation of the markets in the sugar sector Official Journal L 104 , 20/04/2002 P. 0026 - 0027Commission Regulation (EC) No 680/2002of 19 April 2002amending Annex V to Council Regulation (EC) No 1260/2001 on the common organisation of the markets in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 27(15) thereof,Whereas:(1) Article 27 of Regulation (EC) No 1260/2001 provides for export refunds to be granted on certain products referred to in that Regulation when exported in the form of goods listed in Annex V thereto.(2) Commission Regulation (EC) No 2031/2001 of 6 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(2) amends the Combined Nomenclature, in particular for certain products processed from products referred to in Article 1 of Regulation (EC) No 1260/2001.(3) The list of goods given in Annex V to Regulation (EC) No 1260/2001 should consequently be amended.(4) The amendments should apply at the same time as Regulation (EC) No 2031/2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Annex V to Regulation (EC) No 1260/2001 is amended in accordance with the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 279, 23.10.2001, p. 1.ANNEXIn Annex V to Regulation (EC) No 1260/2001, the line:>TABLE>is replaced by:>TABLE>.